DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9 and 17 are rejected as indefinite since the metes and bounds of what is and is not required in the limitation “detecting absence of the one or more obstacles proximal to the AV in the determined curvature” in view of the specification and remaining claim language. It is unclear if “detecting the absence” of a previously detected object refers to (1) “detecting non-working of at least one primary sensor”, previously recited or (2) detecting that a previously detected object is no longer detected, i.e., the object has moved and the lack of detection is not due to a defective sensor, or (3) simply never detecting any objects in a clear path or (4) some other meaning. Interpretation (1) is possible since ¶34-35 recite “failure or non-working of the at least one primary sensor may be detected based on at least one of a presence or absence of a signal from the plurality of primary sensors (104)”; ¶ 35 “upon detecting the failure of the at least one primary sensor camera, the navigation unit (200) may navigate the AV (102) in a track along the road (101) by maintaining a safe distance from the one or more obstacles (103) . . . upon detecting the absence of one or more obstacles”. If (1) is correct, it is recommended to clarify the claim language to indicate that “detecting absence” of an object is detection of signal loss or sensor failure, and refer back to the previous recitation, unless detection of a non-working actually occurs twice. If (2) is correct, the specification does not appear to provide a description of detection of moving objects and/or 
In addition, the limitation is unclear since the specification refers to detection of an absence of an object 103 in FIG. 9, wherein the detection of the absence of an object appears as a black box 103, such that it is unclear if “detecting absence of an object” actually precludes an object being present, i.e., the object is actually present and is detected by one sensor but is absent on another sensor, indicating sensor failure. Claims depending from independent claims 1, 9 and 17 are rejected on the basis of their dependency. 
In addition, claims 7 and 15 are further rejected under 112(b) as indefinite for lack of antecedent basis. claim 7 recites the limitation "the velocity distance profile" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In addition, claims 8, 16 and 20 are further rejected under 112(b) as indefinite for using the relative term “low lying” such that the metes and bounds of what is and is not required is unclear. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 (and similarly recited in claims 9 and 17) recites optional and conditional claim limitations, (i.e., at least one of: . . . [1] navigating the AV in a track . . . upon detecting the presence of the one or more obstacles proximal to the AV. . . [2] navigating the AV along the determined curvature at determined angular velocity . . . upon detecting absence of the one or more obstacles proximal to the AV”), such that, under a broadest reasonable interpretation, [1] and [2] are not required claim limitations. Claims 4 and 12 further limit non-required limitation [1], while claims 5-7 and 13-15 further limit non-required limitation [2].  In addition, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.

For example, with respect to claim 1, detection of an obstacle proximal to the AV (first condition), detecting absence of an obstacle proximal to the AV (second condition) are conditional limitations that are not required to occur such that neither step A, (“navigating the AV in a track by maintaining a safe distance from the one or more obstacles using remaining primary sensors among the plurality of primary sensors”) or step B (“navigating the AV along the determined curvature at determined angular velocity using the remaining primary sensors among the plurality of primary sensors and the one or more secondary sensors . . . to reach the safe parking space towards the edge of the road”) are required under a broadest reasonable interpretation of the claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	

Claim Interpretation and Contingent Limitations
The claims contain various conditional limitations. Claims 1-8 and 17-20 are method claims, which contain the following conditional limitations: 
claims 1 and 17: 
upon detecting the presence of the one or more obstacles proximal to the AV in the determined curvature”
(2) “navigating the AV along the determined curvature at determined angular velocity . . . upon detecting absence of the one or more obstacles proximal to the AV in the determined curvature”
(3) “upon detecting non-working of at least one primary sensor”
Claims 5
(4) “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors”
Claim 6
(4) “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors”
Claim 7 
(6) “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors”
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 1-8 and 17-20 are process claims, Ex Parte Schulhauser applies to limitations (1)-(6). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  

Similarly, claims 9-16 are system claims, which contain the following conditional limitations:
Claim 9: 
(1) “navigating the AV in a track . . . upon detecting the presence of the one or more obstacles proximal to the AV in the determined curvature”
(2) “navigating the AV along the determined curvature at determined angular velocity . . . upon detecting absence of the one or more obstacles proximal to the AV in the determined curvature”
(3) “upon detecting non-working of at least one primary sensor”
Claim 13
(4) “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors”
Claim 14
(4) “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors”
Claim 15 
(6) “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors”
having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (6) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 9, in limitation (2) the function of “navigating the AV along the determined curvature at determined angular velocity using the remaining primary sensors among the plurality of primary sensors and the one or more secondary sensors . . . to reach the safe parking space towards the edge of the road” is contingent upon “detecting absence of the one or more obstacles proximal to the AV in the determined curvature”. However, claim 9 does not recite that the absence of an obstacle proximal to the AV in the determined curvature is actually detected.  Accordingly, any processor and memory that is capable of carrying out the functional limitation is sufficient to disclose limitation (1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200122775 to Hasejima et al. (Hasejima) in view of U.S. Patent Application Publication No. 20170297565 to Joyce et al. (Joyce)
With respect to claims 1, 9 and 17 Hasejima discloses a method for safely parking an autonomous vehicle (AV) (¶ 31 “the autonom1ous driving control of the present invention is applied to automatic parking control . . . parking control . . . autonomous driving control device”; claim 1 “claim 1 “autonomous driving control device for computing a driving path along which a vehicle is driven autonomously”), the method comprising: 
determining, based on a current position of the AV in a global path1, by a navigation unit, an angular velocity and curvature required for the AV to reach a safe parking space towards an edge of a road (i.e., target parking position in space 20, FIG. 2A; ¶ 34-35 “For example, a parking space 20 illustrated in FIGS. 2A and 2B is provided on the left side with respect to a road orientation 25 of a road 21 . . . computes a path for moving the vehicle V, so that the vehicle V is arranged with the vehicle orientation Vf directed in the same orientation as the parking orientation 26 at the target parking position P1 in the parking space 20 from the state in which the vehicle V is at the initial position P0 on the road 21 with the vehicle orientation Vf directed in the same orientation as the road orientation 25, and sets the computed path as a parking path. A parking path to be set herein basically includes a curve”; ¶37 “To generate a parking path, the parking control device 1 uses transition curves that are based on a target vehicle speed and the turning radius of the vehicle that moves autonomously”; ¶ 41 “transition curve computing unit 11 computes the length of each transition curve on the basis of a target steering speed”; ¶42 “computes an acceleration section transition curve on the basis of a target steering speed set in advance”; ¶ 66 “steering speed ω”; ¶88 “positions obtained by adding the acceleration section relative positions Xac, Yac, θac to the movement positions (which include the angle) on an arc are at predetermined intervals (i.e., at intervals of 10° of the relative angle with respect to the vehicle orientation Vf at the target parking position”; ¶91 “basis of the target steering speed and an acceleration section 
 (¶52 “For the vehicle position information 184, dead reckoning positions computed with a vehicle model on the basis of the steering angle and speed of the vehicle V as well as the number of revolutions of the wheels may be used, and also, positional information obtained with a sensor, such as a GPS, or vehicle position information obtained through road-vehicle communication or inter-vehicle communication may be used”; ¶79 “computation may be performed using a condition suitable for a target parking space that has been selected from among a plurality of preset condition”; 
detecting, by the navigation unit, one or more obstacles proximal to the AV using one or more secondary sensors2 attached to the AV while navigating the AV along determined curvature; and 
(¶ 51 “the positions of and distances to obstacles around the parking space 20 . . . obtained from an external recognition sensor mounted on the vehicle V, such as a detected signal of an ultrasonic sensor mounted on the vehicle V or an image from an in-vehicle camera”; ¶86 “maximum distance to the obstacle on the side of the road”)
based on detecting the one or more obstacles proximal to the AV, performing, by the navigation unit, at least one of: 
navigating the AV in a track by maintaining a safe distance from the one or more obstacles using remaining primary sensors among the plurality of primary sensors upon detecting presence of the one or more obstacles proximal to the AV in the determined curvature; and 
(¶71 “forward drive path and the reverse drive path are alternately computed . . . the “reachable limit position” means a position at which the vehicle V is away from an obstacle with a predetermined gap 
navigating the AV along the determined curvature at determined angular velocity using the remaining primary sensors among the plurality of primary sensors and the one or more secondary sensors in the determined curvature to reach the safe parking space towards the edge of the road.
(¶¶ 41-42 “transition curve computing unit 11 computes the length of each transition curve on the basis of a target steering speed and a target vehicle speed. At the same time as computing the length of each transition curve, the transition curve computing unit 11 also computes the relative movement positions of the vehicle traveling along the transition curve, on the basis of the target steering speed and the target vehicle speed . . . transition curve computing unit that computes an acceleration section transition curve on the basis of a target steering speed set in advance”). 
Hasejima fails to disclose the determining step is based “upon detecting non-working of at least one primary sensor among a plurality of primary sensors3 associated with the AV” such that the system navigates the AV in the determined curvature to reach the safe parking space towards the edge of the road “upon detecting absence of the one or obstacles proximal to the AV”
Joyce, from the same field of endeavor, discloses that upon detecting non-working of at least one primary sensor among a plurality of primary sensors associated with the AV, navigating the AV to reach the safe parking space towards the edge of the road
(¶ 5 “When one or more system faults are detected in a vehicle 8 component and/or subsystem, as described below, the computer 12 may determine that the vehicle 8 is unable to perform one or more autonomous operations. Therefore, it may be warranted to steer the vehicle 8 to a safe and nearby vehicle parking area, e.g., a parking space, area of a road shoulder, etc. The computer 12 may therefore be programmed to allow autonomous operation of a vehicle 8 only when at least one such parking area is determined to be proximate, i.e., within a predetermined distance, e.g., 10 meters, 100 meters, etc., and accessible from a route of the vehicle 8”; ¶18 “An "Autonomous Park Location" as that term is used herein based on the vehicle's mechanical state and/or a system fault, available sensor data for navigation”; ¶19 “vehicle 8 collecting autonomous park locations from its sensors”; ¶¶ 24-25 “radar, lidar computer vision (CV) . . . optical sensor systems . . . in the event of an optical sensor failure”; ¶ 27; Table 2; ¶30, 34, 38, 42)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to implement the required method steps disclosed by Hasejima, as cited above, in response to detecting non-working of at least one primary sensor among a plurality of primary sensors associated with the AV as disclosed by Joyce, cited above, such that the AV is navigated along the determined curvature at determined angular velocity using the remaining primary sensors among the plurality of primary sensors and the one or more secondary sensors (Hasejima, cited above), upon detecting absence of the one or more obstacles to reach the safe parking space towards the edge of the road (i.e., sensor failure, Joyce, cited above), in order to prevent a dangerous situation where sensor failure could lead to an accident (Joyce, ¶¶ 1, 5 “system faults are detected in a vehicle . . . it may be warranted to steer the vehicle 8 to a safe and nearby parking area, i.e., a parking space, area of a road shoulder, etc.”; Table 2, sensor faults detected)
With respect to claims 2, 10 and 18, Hasejima in view of Joyce disclose determining the angular velocity and the curvature comprises: 
identifying a portion of the global path subsequent to the current position of the AV to be at least one of: 
a straight path or 
(Hasejima, ¶ 47 “when the connection path is a simple straight path”; ¶ 60 “forward drive section 31 includes a straight line 31d extending from the initial position P0 to a pass point 32”; 31D, FIG. 4B)
and 
(Hasejima, 31B, FIG. 4B)
a predefined curvature from a trajectory performance profile; or
(Hasejima, ¶ 88 “the movement positions (which include the angle) on an arc are at predetermined intervals (i.e., at intervals of 10° of the relative angle with respect to the vehicle orientation Vf at the target parking position), such positions are set and stored as the candidate connection positions Pcn”; ¶93 “predetermined rule . . . arc-section relative positions having a constant radius of curvature are added to the deceleration section relative positions in a continuous manner, and the acceleration section relative positions Xac, Yac, and θac are added to the arc-section relative positions in a continuous manner (S104)”)
identifying the portion of the global path subsequent to the current position of the AV to be a path having curve in the direction similar to the safe parking space for selecting the angular velocity from the trajectory performance profile to follow the curve more than a measured curvature, wherein the measured curvature is computed by determining at least one of: 
a road width, 
a lane information, 
a current velocity of the AV and 
a distance to reach the safe parking space.
(Hasejima, FIG. 4A-C; FIG. 6-7, distance v. steering wheel angle in radians; FIG. 8-9I, 15-18C; ¶¶ 40, 41, 45, 52, 57 “transition curve computing unit 11 computes the length of each transition curve on the basis of the vehicle information 183, and also computes the relative movement positions of the vehicle V traveling along the transition curve”; ¶60 “forward drive section 31 includes a straight line 31d extending from the initial position P0 to a pass point 32, and an acceleration section transition curve 31a continuous from the straight line 31d and extending to a pass point 33. The constant speed section 312 includes an arc-shaped curve 31b continuous from the acceleration section transition curve 31a and extending to a pass point 34”, 63, 66 “distance S of each transition curve along which the vehicle V travels is computed with Formula (1) below . . . steering speed ω, 67-68, 74 “forward drive path and the reverse drive path are 

With respect to claims 3, 11 and 19 Hasejima in view of Joyce disclose detecting the presence of the one or more obstacles proximal to the AV comprises: 
detecting at least one of the one or more obstacles in front of the AV and the one or more obstacles behind the AV in the direction of the determined curvature; and 
(Hasejima, FIG. 4A, 9A-9I, 10A, 11, 13,  curve 31, obstacles 22-24)
determining distance of the one or more obstacles detected to the AV.
(Hasejima, ¶51, “target parking space information 182 includes information on constraint conditions regarding a parking space, such as the positions of and distances to obstacles around the parking space 20”; ¶99 “If it is determined that the virtual frame of the vehicle V does not contact an obstacle (NO in S111), whether the vehicle V has moved by a predetermined distance is determined (S112). If it is determined that the vehicle V has not moved by the predetermined distance (NO in S112), the process returns to step S111, and whether the virtual frame of the vehicle V contacts an obstacle is determined”; ¶ 36 “he parking environment in which the vehicle V is parked, obstacles 23 and 24, such as other vehicles or other parking spaces, are arranged ahead of or behind the parking space 20 along the road 21. Also, an obstacle 22, such as a wall or a curb”)

With respect to claims 4 and 12, Hasejima in view of Joyce disclose navigating the AV along the determined curvature at the determined angular velocity comprises applying the determined angular velocity to the AV for traversing in the determined curvature.


With respect to claims 8, 16 and 20 the limitation, “using the one or more secondary sensors for identifying at least one of: a pedestrian area within a predefined distance from the AV and a low lying area with respect to the edge of the road within the predefined distance from the AV” constitutes an intended use limitation. Here, the claimed structure of a sensor “does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114, section II. Accordingly, “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function”. See MPEP 2114, section IV; In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  Accordingly, with respect to at least claims 8 and 16, recitations of functional language carried out by a “sensor” is taught or disclosed by a sensor that is capable of performing the recited functional language. 
at least one of:
a pedestrian area within a predefined distance from the AV and 
a low lying area with respect to the edge of the road within the predefined distance from the AV.
(Joyce, ¶ 24 “RADAR, LIDAR and computer vision (CV) systems are optical sensor systems typically installed on AVs. Together with other sensors they are capable of providing . . . information about surroundings, e.g., obstacles, road signs, pedestrians, etc.”), under a first interpretation that the intended use language merely requires a sensor capable of performing the recited functional language. 


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200122775 to Hasejima et al. (Hasejima) in view of U.S. Patent Application Publication No. 20170297565 to Joyce et al. (Joyce) and further in view of U.S. Patent Application Publication No. 2017/0057510 to Herbach et al. (Herbach)
With respect to claims 5 and 13, Hasejima in view of Joyce disclose navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors including an image sensor (Joyce, ¶24 “computer vision . . . optical sensor systems”) (Hasejima, ¶51 “external recognition sensor mounted on the vehicle V, such as a detected signal of an ultrasonic sensor mounted on the vehicle V or an image from an in-vehicle camera”) but fail to explicitly disclose detecting and measuring a horizontal distance between the AV and a lane marker. 

identifying one or more lane markers present on the track 
(¶18 “detect types of lane and road boundaries (e.g., road surface markings)”; 
(¶ 67 “lane detection sensors”)
measuring a horizontal distance between the AV and a lane marker among the one or more lane markers adjacent to the AV; and 
(¶ 33 “estimate a position of the automobile 100 with respect to the Earth . . . se the GPS module 126 in combination with the map data 116 to estimate a location of a lane boundary on road on which the automobile 100 may be travelling on”; ¶79 “egion may be identified based on its distance from the autonomous vehicle”; ¶97 “determine distance to an object or surface”; 
(¶84 “the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e). Further, if Dl plus the width of the autonomous vehicle (w) plus a threshold distance (T_p) is less than D_e, the computing device may determine that the given chunk is safe or otherwise suitable to pull over the autonomous vehicle at that given chunk of the respective region”; ¶106 “determine the lateral distance from the center of L r to B l (D l), and the lateral distance from the center of L_r to B_e (D_e). In the example illustrated in FIG. 4A, D_l plus the width of the autonomous vehicle 400 (w) plus a small-valued threshold distance (T_p)”)
maintaining the horizontal distance between the AV and the one or more lane markers by applying a combination of linear and angular velocities for navigating the AV.
(¶84 “ result indicates that the edge of the road is further from the rightmost lane than the width of the car plus a buffer distance (T_p)”; ¶90 “lateral distance threshold from the autonomous vehicle”; ¶85 “threshold distance, T_p may be a constant value used in many or all pullover scenarios”)
(FIG. 4A, dashed line trajectory maintains vehicle width W between parallel lane lines in section 402, and maintains parallel dashed line trajectory in section 406 when parking on side of road; pre-manuever, post maneuver, FIG. 5; claim 7 “determining the predetermined threshold distance based on 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to identify, measure distance and maintain distance between the AV and a lane marker as taught by Herbach, in the system of  Hasejima in view of Joyce in order to improve safety by identifying a proper region in which the AV can pull over without interference (Herbach ¶ 3 “identifying a region of a road ahead of an autonomous vehicle in which to pull over and stop the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle”; ¶16; ¶ 21 “periodically or continuously identify safe regions for pullover, determine corresponding braking profiles and adjusted trajectories, and store respective instructions for pulling over in each identified safe region”; ¶78 “includes identifying a region of a road ahead of an autonomous vehicle in which to pull over and stop the autonomous vehicle based on lane boundaries of the road . . . determine a region that is most safe”; ¶82 “computing device may not consider certain regions as safe for pulling over the autonomous vehicle. For example, regions where a lane's boundary is marked as red or blue, or the lane is labeled as a “no parking” lane, may be ignored”).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200122775 to Hasejima et al. (Hasejima) in view of U.S. Patent Application Publication No. 20170297565 to Joyce et al. (Joyce) and further in view of U.S. Patent Application Publication No. 20210163021 to Frazzoli et al. (Frazzoli)
With respect to claims 7 and 15, Hasejima in view of Joyce disclose navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors, comprises: 
computing the current position of the AV, after applying the combination of linear and angular velocities from the velocity-distance profile over a predefined time interval and a distance covered by the AV; 
(FIG. 8 relative positions; s103, s104, relative positions, s106, reached predetermined candidate connection position?; s108 moved by predetermined distance?, s112, moved by predetermined distance?, FIG. 14; FIG. 11, Pc1-PC4 various positions computed after applying linear/ angular velocities)

(system continually determines vehicle current position after applying linear and angular velocities over a predefined time and distance, i.e., ¶ 110-113, ¶¶ 118-129)
comparing the current position of the AV with a reference map to identify next portion of road segment to be followed along the track; 
(target space information 182, FIG. 1 is used in computing next portion of road segment to be followed (i.e., transition curve computing 11, candidate connection position setting 12, connection path computing 13, parking path generating 14, FIG. 1, wherein the target space information 182 can be a map of the space being navigated, i.e., ¶ 51 “target parking space information 182 includes information on constraint conditions regarding a parking space, such as the positions of and distances to obstacles around the parking space 20 . . . In addition, infrastructure information output from a parking facility may be obtained”)
determining the combination of linear and angular velocities from the velocity-distance profile based on the next portion of the road segment from the current position of the AV; and 
(¶ 37 “a parking path that is suitable for given circumstances or user's needs can be computed, and the vehicle V can be parked automatically”)
(FIG. 5-6, determined vehicle speed (FIG. 5) and angular velocities (FIG. 6-7) as a function of distance at each of positions Po, pe, p1)
(¶ 34-35, ¶37 “To generate a parking path, the parking control device 1 uses transition curves that are based on a target vehicle speed and the turning radius of the vehicle that moves autonomously”; ¶ 41 “transition curve computing unit 11 computes the length of each transition curve on the basis of a target steering speed”; ¶42 “computes an acceleration section transition curve on the basis of a target steering speed set in advance”; ¶ 66 “steering speed ω”; ¶88 “positions obtained by adding the acceleration section relative positions Xac, Yac, θac to the movement positions (which include the angle) on an arc are at predetermined intervals (i.e., at intervals of 10° of the relative angle with respect to the vehicle orientation Vf at the target parking position”; ¶91 “basis of the target steering speed and an acceleration section target vehicle speed (see FIG. 8). In addition, the arc-shaped curve 61b is set so that it has a constant radius of curvature (i.e., the minimum turning radius in the present embodiment)”; ¶97 “position Vo of the vehicle V when the orientation Vf of the vehicle V is at an angle of 5°, 10°, 15°, . . . , 90° with respect to the parking orientation 26 is each set as the candidate connection position Pcn”; ¶113 “turning circle” herein means an arc on the turning side with the clothoid curve taken into consideration (i.e., minimum turning trajectory)”; 
 (¶52 “For the vehicle position information 184, dead reckoning positions computed with a vehicle model on the basis of the steering angle and speed of the vehicle V as well as the number of revolutions of the wheels may be used, and also, positional information obtained with a sensor, such as a GPS, or vehicle position information obtained through road-vehicle communication or inter-vehicle communication may be used”)
applying the combination of linear and angular velocities determined for navigating the AV.
(¶ 37 “a parking path that is suitable for given circumstances or user's needs can be computed, and the vehicle V can be parked automatically”)
(FIG. 1, 14 parking path generating unit 14)
Hasejima in view of Joyce fail to overtly disclose the remaining primary sensors include an Inertial Measurement Unit (IMU) sensor
Frazzoli, from the same field of endeavor, discloses trajectory planning using primary and secondary sensors wherein any of the additional sensors can be used in substitute in case of sensor failure (¶183) wherein an IMU is used for determining angular velocity and navigating a vehicle along a track 
(¶ 123 “AV system 120 includes sensors 121 for measuring or inferring properties of state or condition of the AV 100, such as the AV's position, linear and angular velocity and acceleration, and heading (e.g., an orientation of the leading end of AV 100). Example of sensors 121 are GPS, inertial measurement units (IMU) that measure both vehicle linear accelerations and angular rates, wheel speed 
 (¶ 530 “planning process . . . using inertial data (e.g., IMU data)”)
(¶¶ 365-366, 505-506 “Trajectory A is input into behavior inference module 6304b of planning module 6303b and trajectory B is input into behavior inference module 6304a of planning module 6303a”; 599-611 “first planning module . . . second planning module . . . first set of sensors . . . second set of sensors”)
(¶ 22 “at least two independent planning modules (that share a common definition of the operational domain) generate trajectories for the autonomous vehicle”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement the IMU disclosed in Frazzoli for providing a redundant means for determining vehicle inertia data in case a separate means such as GPS, V2V data disclosed in Hasejima in view of Joyce fails (Frazzoli, ¶10 “technique provides redundancy in control operations in case one control system suffers failure or degraded performance. The redundancy in controls also allows an AV to choose which control system to use based on measured performance of the control systems”; ¶23 “he following advantages. The disclosed redundant planning includes independent redundant planning modules with independent diagnostic coverage to ensure the safe and proper operation of an autonomous vehicle”)
In addition, a dedicated IMU may provide more accurate inertia data than other means of calculating inertia and can measure both vehicle linear accelerations and angular rates with a single device (¶ 123 “inertial measurement units (IMU) that measure both vehicle linear accelerations and angular rates”) and provide redundancy to GNSS data (¶530 “a GNSS receiver can be simulated using inertial data (e.g., IMU data)”) (such as disclosed in Joyce, ¶¶ 24-25, i.e., vehicle heading over time, state estimator, “sensor data input”)


Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200122775 to Hasejima et al. (Hasejima) in view of U.S. Patent Application  
With respect to claims 8 and 16, under a second interpretation that the intended use language does not merely require a sensor capable of performing the recited functional language
Hasejima in view of Joyce disclose detecting the reaching of the safe parking space (Hasejima, FIG. 4, 13, P1) by using the one or more secondary sensors (Hasejima ¶ 51 “target parking position information 181 includes information, such as the shape of the parking space 20 and the relative position of the parking space 20 with respect to the vehicle V. The target parking space information 182 includes information on constraint conditions regarding a parking space, such as the positions of and distances to obstacles around the parking space 20. The target parking position information 181 and the target parking space information 182 can be obtained from an external recognition sensor mounted on the vehicle V, such as a detected signal of an ultrasonic sensor mounted on the vehicle V or an image from an in-vehicle camera, for example”), but fail to explicitly disclose at least one of 
identifying at least one of a pedestrian area within a predefined distance from the AV and a low lying area with respect to the edge of the road within the predefined distance from the AV.
Krekel, from the same field of endeavor, discloses identifying at least one of a pedestrian area within a predefined distance from the AV and a low lying area with respect to the edge of the road within the predefined distance from the AV
(¶16 “in order for the vehicle to move into the unoccupied parking spot. For example, the variable virtual boundary may be defined by another vehicle, a pavement marking, a wall, a parking curb, a sidewalk, a waterway, pedestrian areas, steep inclines/declines, a pasture, etc. Based on the variable virtual boundary, the vehicle determines a maneuvering space at which the vehicle is able to execute the one or more parking maneuvers.”; 28, claim 11 “variable virtual boundary is positioned at a predetermined distance away from the unoccupied parking spot, and wherein the predetermined distance is user-selected”; ¶ 44 “park assist controller 116 generates the variable virtual boundary such that the variable virtual boundary is separated from the unoccupied parking spot at a predetermined distance”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement sensors identifying at least one of a pedestrian area within a predefined distance from . 


Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all 112 rejections recited above are complied with. With respect to the 112(d) rejection, for failing to further limit, if the conditional/ optional limitations were recited in non-optional, non-conditional form, the limitations of claims 6 and 14 would be allowable. For example, if [1] and [2] were both required steps rather than optional steps. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, teach or suggest “wherein navigating the AV along the track upon detecting the one or more obstacles using the remaining primary sensors including a lidar sensor, comprises: identifying a closest straight line from a plurality of straight line clusters in parallel to vehicle orientation within a Field of View (FOV) of the AV, wherein the plurality of straight line clusters are a reflection of lidar sensor rays projected on the one or more obstacles proximal to the AV; determining orientation of the closest straight line; and maintaining the orientation of the closest straight line by applying the combination of linear and angular velocities to the AV for navigating the AV” as recited in claims 6 and 14, and in combination with all limitations recited in claims 1 and 9, respectively. 

Citation of Prior Art
US 20210171023 is cited to disclose using redundant sensor systems in case of failure:
308 the addition or adjustment may result in more conservative navigation relative the predefined set of constraints applicable under normal driving conditions. Conditions that may warrant constraint augmentation may include sensor failure, adverse environmental conditions (rain, snow, fog, or other conditions associated with reduced visibility or reduced vehicle traction), etc.

[0315] Where the presence of a navigational constraint augmentation factor is identified (e.g., at step 1507), a second navigational constraint may be determined or developed in response to detection of the constraint augmentation factor. This second navigational constraint may be different from the first navigational constraint and may include at least one characteristic augmented with respect to the first navigational constraint. The second navigational constraint may be more restrictive than the first navigational constraint, because detection of a constraint augmentation factor in the environment of the host vehicle or associated with the host vehicle may suggest that the host vehicle may have at least one navigational capability reduced with respect to normal operating conditions. Such reduced capabilities may include lowered road traction (e.g., ice, snow, or water on a roadway; reduced tire pressure; etc.); impaired vision (e.g., rain, snow, dust, smoke, fog etc. that reduces captured image quality); impaired detection capability (e.g., sensor failure or partial failure, reduced sensor performance, etc.), or any other reduction in capability of the host vehicle to navigate in response to a detected navigational state.
[0316] Where at least one constraint augmentation factor is detected at step 1507, and at least one constraint has been augmented in step 1509, a navigational action for the host vehicle may be determined at step 1511. The navigational action for the host vehicle may be based on the identified navigational state and may satisfy the second navigational (i.e., augmented) constraint. The navigational action may be implemented at step 1513 by causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action.
	US 20190027042 A1 (Fuji) is cited to disclose a method for safely parking an autonomous vehicle (AV) (¶ 5 “automatic driving of the vehicle . . . automatic parking systems”; ¶59 “parking support system 10 starts fully-automatic parking support”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided for “global path” although examples include a planned trajectory (¶58), a path determined based on a reference map (¶ 41). 
        2 No limiting definition of secondary sensors is provided, but examples include “imaging sensor (for
        example, visible light camera, infrared camera and the like), a three-dimensional image of an environment captured by Light Detection and Ranging (LiDAR) and the like” (¶42); “ultrasonic sensor, proximity sensor and the like” (¶34) 
        3 No limiting definition of primary sensors is provided, but examples include “imaging sensor (for
        example, visible light camera, infrared camera and the like), a three-dimensional image of an environment captured by Light Detection and Ranging (LiDAR) and the like” (¶42); “radar, light imaging, lidar, IMUs, wheel encoder” (¶34)